Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28th, 2021 has been entered.
 
Response to Amendment
The amendment filed June 28th, 2021 does not place the application in condition for allowance.
The 112(b) rejection of claim 15 has been withdrawn due to Applicant’s amendment.
The 112(b) rejection of claim 27 has been partially withdrawn.
The rejections based over Kim et al. in view of Kang et al. have been withdrawn due to Applicant’s amendment. 
New grounds for objection and rejection follow.


Claim Objections
Claim 20 is objected to because of the following informalities.

  Regarding Claim 20, Applicant recites, “wherein integrated transparent organic photovoltaic module”.  The word “the” is missing between the words “wherein” and “integrated”.   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 27 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 27 & 29, Applicant recites inter alia, “the plurality of transparent organic photovoltaic cells”.  Applicant had previously recited, “a plurality of electrically interconnected organic photovoltaic cells”, it is unclear if the transparent organic photovoltaic cells are a new element or correspond to the plurality of electrically interconnected organic photovoltaic cells.  Appropriate action is required.

Regarding Claim 30, Applicant recites inter alia, “the at least one transparent organic photovoltaic cell”.  Applicant had previously recited, “a plurality of electrically interconnected organic photovoltaic cells”, it is unclear if the transparent organic photovoltaic cell is a new element or corresponds to one of the plurality of electrically interconnected organic photovoltaic cells.  Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 15-16, 18-22, 24-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0003038 A1) in view of Kang et al. (US 2015/0258750 A1) in view of Conklin et al. (US 2014/0198371 A1)

In view of Claim 15, Kim et al. discloses an insulated glass unit (Figure 7-8), the unit comprising:
a frame (Figure 7-8 & Paragraph 0003),
a first glass pane and a second glass pane both secured within the frame, wherein the first glass pane, the second glass pane, and the frame enclose a volume defining an interior insulating space (Figure 8, #301-#302 & Paragraph 0083),
an integrated transparent organic photovoltaic module secured within the interior insulating space (Figure 3, 7-8, #15 & Paragraph 0004), 
wherein the integrated transparent organic photovoltaic module comprises:
an organic semiconductor absorber layer (Figure 3 - Paragraph 0061 & 0092);
a first sheet (Figure 3, #20);
a second sheet (Figure 3, #10); and a plurality of electrically interconnected organic photovoltaic cells deposited onto and touching a substrate comprising the first sheet and sealed between the first sheet and the second sheet (Figure 3, #28 & Paragraph 0061-0062).

Kim et al. does not teach is that the integrated transparent organic photovoltaic module comprises: a first glass sheet comprising a first ultra-thin flexible glass material having a thickness of 200 micrometers or less and a second glass sheet.
	Kang et al. discloses flexible glass sheets that are utilized in solar cells with thickness of 200 micrometers or less (Paragraph 0062) that can provide a barrier layer for thin film photovoltaics such as building integrated photovoltaic applications and provide improved impact protection for PV modules as well as acting as a moisture barrier and blocking undesired UV light (Paragraph 0126).  Kang et al. discloses that the glass sheets may be used as encapsulants for organic solar cells (Paragraph 0115).  Kang et al. discloses that a technique to improve the mechanical reliability of bare flexible glass is to laminate the flexible glass substrate with one or more thin film polymers and depending on the mechanical strength requirements and the expecting bending stresses and direction of the end application, according to the concepts disclosed herein, a flexible glass-polymer laminate substrate can be designed to meet mechanical requirements (Paragraph 0005).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the flexible glass sheet with a thickness of 200 micrometers or less as disclosed by Kang et al. as the first and second glass sheet of Kim et al. insulated glass unit for the advantages of having a barrier layer for thin film photovoltaics such as building integrated photovoltaic applications and provide improved impact protection for PV modules as well as acting as a moisture barrier and blocking undesired UV light and also improving the mechanical reliability of the glass structures.

	Modified Kim et al. does not disclose that the integrated transparent organic photovoltaic module comprises a plurality of electrically interconnected organic photovoltaic cells deposited onto a substrate that are configured to generate electrical current from at least some light outside of the visible light spectrum and to pass at least some visible light.
	Conklin et al. teaches an integrated transparent organic photovoltaic module that comprises a plurality of electrically interconnected organic photovoltaic cells deposited onto a substrate (Paragraph 0012) that are configured to generate electrical current from at least some light outside of the visible light spectrum and to pass at least some visible light and that this configuration advantageously absorbs some or all of the IR spectrum, generating electricity from those photons and preventing solar heating of the building that reduces HVAC costs and increases user comfort on bright, hot days, while simultaneously retaining high VLT values (Paragraph 0008 & 0030).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a integrated transparent organic photovoltaic module is configured to generate electrical current from at least some light outside of the visible light spectrum and to pass at least some visible light as disclosed by Conklin as modified Kim et al. organic photovoltaic cells for the advantages of absorbing some or all of the IR spectrum, generating electricity from those photons and preventing solar heating of the building that reduces HVAC costs and increases user comfort on bright, hot days, while simultaneously retaining high VLT values.

In view of Claims 16 & 28, Kim et al., Kang et al. and Conklin et al. are relied upon for the reasons given above in addressing Claim 15. Kim et al. does not teach is that the integrated transparent organic photovoltaic module comprises: a first second sheet comprising a second ultra-thin flexible glass material with a thickness of 200 micrometers or less
	Kang et al. discloses flexible glass sheets that are utilized in solar cells with thickness of 200 micrometers or less (Paragraph 0062) that can provide a barrier layer for thin film photovoltaics such as building integrated photovoltaic applications and provide improved impact protection for PV modules as well as acting as a moisture barrier and blocking undesired UV light (Paragraph 0126).  Kang et al. discloses that the glass sheets may be used as encapsulants for organic solar cells (Paragraph 0115).  Kang et al. discloses that a technique to improve the mechanical reliability of bare flexible glass is to laminate the flexible glass substrate with one or more thin film polymers and depending on the mechanical strength requirements and the expecting bending stresses and direction of the end application, according to the concepts disclosed herein, a flexible glass-polymer laminate substrate can be designed to meet mechanical requirements (Paragraph 0005).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the flexible glass sheet with a thickness of 200 micrometers or less as disclosed by Kang et al. as the second glass sheet of Kim et al. insulated glass unit for the advantages of having a barrier layer for thin film photovoltaics such as building integrated photovoltaic applications and provide improved impact protection for PV modules as well as acting as a moisture barrier and blocking undesired UV light and also improving the mechanical reliability of the glass structures.

	In view of Claim 18, Kim et al., Kang et al. and Conklin et al. are relied upon for the reasons given above in addressing Claim 15.  Kang et al. discloses that the first flexible sheet comprises a transparent insulating adhesive (Paragraph 0016).

In view of Claim 19, Kim et al., Kang et al. and Conklin et al. are relied upon for the reasons given above in addressing Claim 15.  Kim et al. teaches that the integrated transparent organic photovoltaic module is applied to an inner surface of either the first glass pane or the second glass pane (Paragraph 0060).

In view of Claim 20, Kim et al., Kang et al. and Conklin et al. are relied upon for the reasons given above in addressing Claim 15.  Kim et al. teaches that the integrated transparent organic photovoltaic module defines an independent third pane within the interior insulating space separated from both the first glass pane and the second glass pane (See Annotated Kim et al. Figure 8, below).
Annotated Kim et al. Figure 8

    PNG
    media_image1.png
    854
    664
    media_image1.png
    Greyscale


In view of Claim 21, Kim et al., Kang et al. and Conklin et al. are relied upon for the reasons given above in addressing Claim 15.  Kim et al. teaches that the integrated transparent organic photovoltaic module is electrically coupled to at least one electronics device external to the frame (Figure 1, #130).

In view of Claims 22 & 30, Kim et al., Kang et al., and Conklin et al. are relied upon for the reasons given above in addressing Claim 15.  Conklin et al. teaches that each of the electrically interconnected organic photovoltaic cells comprise a TCO layer (Paragraph 0030).

In view of Claims 24 & 29, Kim et al., Kang et al., and Conklin et al. are relied upon for the reasons given above in addressing Claim 15.  Kim et al. was relied upon to disclose organic photovoltaic cells that are applied to a first glass sheet while Conklin et al. is relied upon to teach that each of the organic photovoltaic cells of the plurality of electrically interconnected organic photovoltaic cells comprises: a first transparent contact layer comprising a first transparent conducting oxide, a first transparent charge collection layer interfacing with the first transparent contact layer, a second transparent contact layer comprising a second transparent conducting oxide; a second charge collection layer interfacing with the second transparent contact layer and wherein the organic semiconductor active layer is positioned between the first transparent charge collection layer and the second transparent charge collection layer (Figure 2 & Paragraph 0030).

In view of Claim 25, Kim et al., Kang et al. and Conklin et al. are relied upon for the reasons given above in addressing Claim 15.  Kim et al. was relied upon to disclose that the second sheet is disposed over top of the plurality of electrically interconnected organic photovoltaic cells, while Kang et al. teaches that the substituted second glass sheet comprises one or more layered laminating foils (Paragraph 0114).  

	In view of Claim 26, Kim et al., Kang et al. and Conklin et al. are relied upon for the reasons given above in addressing Claim 15. Kang et al. discloses that the first glass sheet and the second glass sheet comprise a laminated flexible glass material (Figure 1).

	In view of Claim 27, Kim et al., Kang et al. and Conklin et al. are relied upon for the reasons given above in addressing Claim 15.  Kim et al. teaches that the transparent organic photovoltaic module comprises a plurality of transparent organic photovoltaic cells coupled by electrical interconnects (Figure 3, #82 & Paragraph 0064).

In view of Claim 32, Kim et al., Kang et al. and Conklin et al. are relied upon for the reasons given above in addressing Claim 15.  Kim et al. teaches the integrated transparent organic photovoltaic module defines an independent third glass pane that divides the interior insulating space into a first insulating space between the integrated transparent organic photovoltaic module and the first glass pane and a second insulating space that is separated from the first insulating space between the integrated transparent organic photovoltaic module and the second glass pane (See Annotated Kim et al. Figure 8, below).
Annotated Kim et al. Figure 8

    PNG
    media_image1.png
    854
    664
    media_image1.png
    Greyscale

Kim et al. does not disclose in this embodiment that the first and second insulating space are independent from each other.
Kim et al. teaches that the lighting apparatus may include a window frame 100 that forms an external frame, a plurality of photoelectric panels 15 fixed to the window frame 100 (Paragraph 0036), wherein the window frame 100 may be formed to define a plurality of window areas W each having a substantially rectangular form (other shapes may also be used), and may fix the photoelectric panels 15 disposed in the window areas W to a wall of the building (not shown), wherein the window frame may fix a plurality of glass panels 30 as well as the photoelectric panels 15 to the window areas W (Paragraph 0037).  
Kim et al. discloses the window areas are considered to be a periphery that surrounds the organic photovoltaic module (See Annotated Kim et al. Figure 1, below).  Kim et al. further describes that the window frame 100 may be couples to edges of the photoelectric panel 15 and may fix the position of the photoelectric panel 15 by the supporting edges (Figure 2 & Paragraph 0045).
Annotated Kim et al. Figure 1

    PNG
    media_image2.png
    826
    798
    media_image2.png
    Greyscale

Kim et al. discloses that the window frame 100 may be coupled to edges of the photoelectric panel 15 and may fix the position of the photoelectric panel 15 by supporting the edges (Figure 2, #100), wherein said supports are located on opposite edges of the photoelectric panel (See Annotated Kim et al. Figure 2, below).
Annotated Kim et al. Figure 2

    PNG
    media_image3.png
    537
    800
    media_image3.png
    Greyscale

Kim et al. discloses that it would be apparent to one of ordinary skill in the art that features, characteristics, and/or elements described in connection with a particular embodiment may be used singly or in combination with features, characteristics, and or elements described in connection with other embodiments unless otherwise specifically indicated (Paragraph 0094).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to secured the photoelectric panel at opposite edges as disclosed by Kim et al. (Figure 1-2) such that the integrated transparent organic photovoltaic module defines an independent third glass pane that divides the interior insulating space into a first insulating space between the integrated transparent organic photovoltaic module and the first glass pane, and a second insulating space that is independent from the first insulating space (See Annotated Kim et al. Figure 8, below) between the integrated transparent organic photovoltaic module and the second glass pane because Kim et al. discloses this is a suitable configuration to affix the photovoltaic module to the window frame.
Annotated Kim et al. Figure 8

    PNG
    media_image4.png
    903
    576
    media_image4.png
    Greyscale


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0003038 A1) in view of Kang et al. (US 2015/0258750 A1) in view of Conklin et al. (US 2014/0198371 A1) as applied to Claim 15 above, in further view of Avellan et al. (US 2014/0109949 A1).

In view of Claim 17, Kim et al., Kang et al. and Conklin et al. are relied upon for the reasons given above in addressing Claim 15. Kim et al. does not disclose the second sheet comprises a rigid glass sheet.
	Avellan et al. discloses that known carrier substrates include inorganic glass and can depending on the respective layer thickness and the specific material properties be designed as rigid plates or flexible films and due to widely available carrier substrate a simple monolithic integration or large area arrangements of thin film solar cells can be produced cost-effectively (Paragraph 0002).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a rigid glass sheet as the second sheet of Kim et al. because it is a known material that is widely available and use for large area arrangements of thin film solar cells that can be produced cost effectively.




Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0003038 A1) in view of Kang et al. (US 2015/0258750 A1) in view of Conklin et al. (US 2014/0198371 A1) in further view of Berland et al. (US 2013/0201546 A1).

In view of Claim 32, Kim et al. and Kang et al. are relied upon for the reasons given above in addressing Claim 15.  Kim et al. teaches the integrated transparent organic photovoltaic module defines an independent third glass pane that divides the interior insulating space into a first insulating space between the integrated transparent organic photovoltaic module and the first glass pane and a second insulating space that is separated from the first insulating space between the integrated transparent organic photovoltaic module and the second glass pane (See Annotated Kim et al. Figure 8, below).
Annotated Kim et al. Figure 8

    PNG
    media_image1.png
    854
    664
    media_image1.png
    Greyscale

Kim et al. does not disclose in this embodiment that the first and second insulating space are independent from each other.
Berland et al. teaches an energy collection device (Figure 3A, #308A) that defines an independent third glass pane that divides an interior insulating space into a first insulating space between the integrated transparent organic photovoltaic module and a first glass pane, and a second insulating space that is independent from the first insulating space between the integrated energy collection device and the second glass pane (See Annotated Berland et al. Figure 3A, below).  Berland et al. discloses that the energy collection device is imbedded into the frame (Paragraph 0042).
Annotated Berland et al. Figure 3A

    PNG
    media_image5.png
    772
    702
    media_image5.png
    Greyscale


 Berland et al. teaches that the term U-factor indicates a rate of heat loss of a window assembly, and the lower the U-factor, the greater a window’s resistance to heat flow and the better its insulating properties (Paragraph 0047-0048).  It is the examiner’s position that if the inclusion of inserts increases the U-factor of a window assembly that this results in first and second insulating spaces (See Annotated Berland et al. Figure 3, above).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure the first and second insulating spaces of Kim et al. are kept independent from each other for the advantage of improving the U-factor of the insulated glass unit.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0003038 A1) in view of Kang et al. (US 2015/0258750 A1) in further view of Berland et al. (US 2013/0201546 A1) in view of Conklin et al. (US 2014/0198371 A1) and The Window Dog “Triple Pane Vs Double Pane Windows”.

In view of Claim 32, Kim et al. and Kang et al. are relied upon for the reasons given above in addressing Claim 15.  Kim et al. teaches the integrated transparent organic photovoltaic module defines an independent third glass pane that divides the interior insulating space into a first insulating space between the integrated transparent organic photovoltaic module and the first glass pane and a second insulating space that is separated from the first insulating space between the integrated transparent organic photovoltaic module and the second glass pane (See Annotated Kim et al. Figure 8, below).
Annotated Kim et al. Figure 8

    PNG
    media_image1.png
    854
    664
    media_image1.png
    Greyscale

Kim et al. does not disclose in this embodiment that the first and second insulating space are independent from each other.
Berland et al. teaches an energy collection device (Figure 3A, #308A) that defines an independent third glass pane that divides an interior insulating space into a first insulating space between the integrated transparent organic photovoltaic module and a first glass pane, and a second insulating space that is independent from the first insulating space between the integrated energy collection device and the second glass pane (See Annotated Berland et al. Figure 3A, below).  Berland et al. discloses that the energy collection device is imbedded into the frame (Paragraph 0042).
Annotated Berland et al. Figure 3A

    PNG
    media_image5.png
    772
    702
    media_image5.png
    Greyscale


 Berland et al. teaches that the term U-factor indicates a rate of heat loss of a window assembly, and the lower the U-factor, the greater a window’s resistance to heat flow and the better its insulating properties (Paragraph 0047-0048).  It is the examiner’s position that if the inclusion of inserts increases the U-factor of a window assembly that this results in first and second insulating spaces (See Annotated Berland et al. Figure 3, above).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first and second insulating spaces separated from each other as disclosed by Berland et al. in Kim et al. insulated glass unit for the advantage of lowering the U-factor.
Berland et al. does not explicitly say that the first and second insulating spaces are independent.
The Window Dog discloses that a triple pane window, one in which the center pane bisects the window assembly such that there are explicitly two first and second independent insulating spaces from one another advantageously have u-factors that are about 20-30% better than a similar double pane window (one that does not have two first and second insulating spaces) and that’s a pretty substantial improvement (Page 2, 3-4th Paragraph).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure the first and second insulating spaces of Kim et al. are kept independent from each other for the advantage of improving the U-factor of the insulated glass unit.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0003038 A1) in view of Kang et al. (US 2015/0258750 A1) in view of Conklin et al. (US 2014/0198371 A1) in further view of Den Boer et al. (US 2012/0317900 A1).

In view of Claim 32, Kim et al. and Kang et al. are relied upon for the reasons given above in addressing Claim 15.  Kim et al. teaches the integrated transparent organic photovoltaic module defines an independent third glass pane that divides the interior insulating space into a first insulating space between the integrated transparent organic photovoltaic module and the first glass pane and a second insulating space that is separated from the first insulating space between the integrated transparent organic photovoltaic module and the second glass pane (See Annotated Kim et al. Figure 8, below).
Annotated Kim et al. Figure 8

    PNG
    media_image1.png
    854
    664
    media_image1.png
    Greyscale

Kim et al. does not disclose in this embodiment that the first and second insulating space are independent from each other.
Den Boer et al. discloses a integrated transparent photovoltaic module that defines an independent third glass pane that divides an interior insulating space into a first insulating space (Figure 13, #50) between an integrated photovoltaic module and a first pane, and a second insulating space that is independent from the first insulating space between the integrated transparent photovoltaic module and the second pane (Figure 13, #60 & Paragraph 0078).  Kim et al. discloses that the air gap between first and second and second and third substrates may be substantially evacuated and filled with an inert gas to form an insulated glass unit that improves thermal insulation and it is appreciated that a triple glazing assembly (a window that simply has three panes of glass) advantageously provides a greater degree of thermal insulation that similar dual glazing systems when implemented as a window (Paragraph 0079).  Den Boer et al. teaches that the embodiments described here relate to improved building integrated photovoltaics that are improved (Paragraph 0074).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure that the first and second insulating spaces of Kim et al. are kept independent from each other as disclosed by Den Boer et al. for the advantages of better thermal insulation.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726